DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 55-69 are allowed.
The following is an examiner’s statement of reasons for allowance: Hupka et al. is the closest prior art, but does not teach the sheet molding compound where the carbon fibers are in the form of bundle-shaped aggregates of discontinuous carbon fibers having the limitations as in claims 56 and 57. The prior art does not teach or suggest formulating the epoxy resin composition to have a viscosity at 30 °C of 3.0 x 104 Pa·s or more and 1.0 x 106 Pa·s or less and have a viscosity at 120 °C of 1.0 x 102 Pa·s or more and 5.0 x 103 Pa·s or less. Further, the prior art does not teach the case where the viscosity at 120 °C is 1.0 x 102 Pa·s or more and 1.0 x 105 Pa·s or less.  Also, the prior art does not teach the limitation wherein the sheet molding compound satisfies 1 ≤ A/B ≤ 100, or 1 ≤ A/B ≤ 2,000 where A is viscosity at 70 °C and B is viscosity at 130 °C, using any units of viscosity. This limitation is not unclear without units, merely broad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767